                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 JOEL SNIDER                                           CIVIL ACTION

                          v.                           NO. 18-801

 OFFICER MCKEEHAN, et al.

                                           MEMORANDUM

KEARNEY,J.                                                                          December 9, 2019

           In six cases in two federal districts and in the Court of Appeals addressing very similar fact

patterns, prisoner pro se litigant Joel Snider has moved twenty times for appointed counsel. As a

civil rights litigant, he is not entitled to counsel who needs to volunteer to help him. He always

claims he needs counsel to prosecute his cases. But his conduct confirms the opposite.                He

repeatedly files motions. He is diligent in protecting his rights. Judges, with one exception, have

denied his motions for appointed counsel. In the one case in this Court (Snider v. Corbett, No. 13-

1226) where Judge Brann granted him relief in the appointment of counsel, the counsel settled the

case on his behalf, but Mr. Snider is now on appeal presumably challenging the settlement at least

in part.

           Mr. Snider is well acquainted with federal practice. He has filed dozens of motions often

at the pace of two or three a week depending on which case he is prosecuting based on the same

alleged harm. While he strains to avoid addressing the merits of his claims, he is now required to

respond to long-pending motions to dismiss in this case by December 20, 2019. While Mr. Snider

has successfully delayed our addressing the motions to dismiss for several months, we now await

his response and will rule with no further extensions. He claims he needs a medical expert for a

certificate of merit. We cannot determine whether appointment of counsel or somehow appointing
a medical expert is an appropriate use of taxpayer dollars. We decline to appoint counsel or a

medical expert at this stage.

        Although Congress in 28 U.S.C. § 1915(e)(l) permits us to appoint counsel in civil rights

cases for indigent prisoners, our Court of Appeals emphasizes "volunteer lawyer time is extremely

valuable," and "district courts should not request counsel ... indiscriminately."' "Civil litigants

have no constitutional or statutory right to appointed counsel." 2 Nevertheless, Congress has

provided "[t]he court may request an attorney to represent any person unable to afford counsel,"

granting us '"broad discretion' to determine whether appointment of counsel in a civil case would

be appropriate. " 3

        Under our Court of Appeals' guidance in Tabron, we undertake a two-step inquiry. First,

we must consider the merits of the claim, deciding whether it has "arguable merit. " 4 If so, we then

consider a non-exhaustive list of factors, including (1) the plaintiffs ability to present his or her

own case; (2) the complexity of the legal issues; (3) the degree to which the factual investigation

will be necessary and the ability of the plaintiff to pursue such investigation; (4) the extent to which

the case is likely to turn on credibility determinations; (5) whether the case will require the

testimony of expert witnesses; and (6) the plaintiffs ability to retain and afford counsel. 5 These

same factors apply to first and subsequent requests, regardless of the stage of the case, and we

"should consider the Tabron guideposts that may be relevant ... at the time and stage of the

litigation that the request is made. " 6 Our Court of Appeals cautions "courts should exercise care

in appointing counsel because volunteer lawyer time is a precious commodity and should not be

wasted on frivolous cases." 7

       Accepting as true the allegations, we cannot yet determine whether Mr. Snider's claims

have arguable merit. We will not dismiss the medical negligence claim at this stage based on a



                                                  2
lack of certificate of merit. We will await further progress should this state law claim remain in

this Court. We cannot turn to the remaining Tabron factors yet. We will have a better idea after

review of motions to dismiss and close of the pleadings. We will not dismiss his case for lack of

a certificate of merit until much later assuming he timely moves for continuances of this obligation.

        Even ifwe addressed the Tabron factors at this stage, we could not approve compelling an

attorney to undertake a voluntary representation without more detail developed after the close of

the pleadings. Mr. Snider is undoubtedly capable of presenting his own case, as evidenced by his

repetitive litigation tactics in this Court and before Judges Bissoon and Brann. Second, the legal

issues involved in this case are not so complex at this preliminary stage as to require the aid of

counsel. Third, the fact investigation necessary to prosecute Mr. Snider's claims will be limited

at this stage but may be impeded by his custodial status. While it is possible his claims may involve

credibility determinations, we are not near this issue yet. The case may involve expert witnesses.

As for the sixth factor, Mr. Snider has not detailed efforts to retain counsel, but we are mindful of

his recent history with counsel and his present custodial status. At this stage, these factors together

weigh in favor of denying Mr. Snider's motion for appointment of counsel without prejudice.

        After carefully considering our Court of Appeal's Tabron factors, we cannot conclude Mr.

Snider's claims are "truly substantial" at this stage requiring counsel. 8 His filings suggest literacy,

education, and ability to understand language to support a finding he is able to present his case.

Although pro se litigants who are incarcerated always face greater challenges than other litigants

in bringing civil rights claims, which can be complex, after weighing these obstacles against the

issues presented by this case, we are not persuaded an appointment of counsel is presently

warranted. We also deny a request for appointment of a medical expert as we are not aware of

precedent supporting spending taxpayer dollars in a civil rights case for a medical expert.



                                                   3
          We deny Mr. Snider's Motion in the accompanying Order without prejudice.


1
    Tabron v. Grace, 6 F.3d 147, 157 (3d Cir. 1993).

2
 Houser v. Folino, 927 F.3d 693, 697 (3d Cir. 2019) (citing Montgomery v. Pinchak, 294 F.3d
492, 498 (3d Cir. 2002)).
3
    Montgomery, 294 F.3d at 498 (quoting Tabron, 6 F.3d at 153).
4
    Houser, 927 F.2d at 697 (citing Tabron, 6 F.3d at 155).
5
    Id. (citing Parham v. Johnson, 126 F.3d 454,457 (3d Cir. 1997); Tabron, 6 F.3d at 155-56).

6
    Id. at 700.
7   Montgomery, 294 F.3d at 499 (cited in Houser, 927 F.3d at 700).

8
    Id. at 156.




                                                 4
